PER CURIAM.
Although our task upon review would have been facilitated greatly by the incorporation of findings of fact in the trial court’s order setting attorney’s fees, we do not believe the appellant has established the absence of competent substantial evidence in support of the trial court’s determination so as to mandate reversal. In particular we believe the trial court was entitled to consider the outcome of the litigation between the parties, the extent of attorney’s services required to prosecute the mechanic’s lien action and the reasonable value of these services. It would be nice to have the trial court pinpoint the reason for denying the fees suggested by the appellant’s counsel and his expert, but we are simply not prepared at this point to mandate that such be done when there is other evidence to support a decision not to award fees in accord with such testimony. Accordingly, we affirm the trial court’s award of attorney’s fees.
ANSTEAD, J., and SHAHOOD, GEORGE, Associate Judge, concur.
HURLEY, J., dissents with opinion.